By the Court.
The defendants are incorporated by Si. 1853, c. 68, with all the powers and privileges, and subject to all the duties and liabilities of the 38th and 44th chapters of the revised statutes. The twelfth section of the Rev. Sts. c. 38, as modified by St. 1846, c. 45, provides that “ any shares in manufacturing corporations may be transferred by the proprietor thereof, by an instrument in writing, under his hand, recorded by the clerk of the corporation in a book to be kept for that purpose; and the purchaser named in such instrument so recorded shall, on producing the same to the treasurer, and delivering to him the former certificate, be entitled to a new certificate.” But the facts agreed in this case show that the plaintiff and those under whom he claims never gave the corporation any notice of the transfer to them, nor made any request to have it recorded, nor asked for a new certificate, until after the shares had been taken and sold on execution as the property of Odióme, in whose name they stood on the books of the corporation. At the time of the seizure and sale the assignment and transfer had not been completed so as to be effectual against the creditors of the assignor. Fisher v. Essex Bank, 5 Gray, 373.

Judgment for the defendants.